Citation Nr: 0709316	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disorder.

4  Entitlement to an increased initial rating for diabetic 
peripheral neuropathy of the right arm, currently evaluated 
as 10 percent disabling.

5.  Entitlement to an increased initial rating for diabetic 
peripheral neuropathy of the left arm, currently evaluated as 
10 percent disabling.

6.  Entitlement to an increased initial rating for diabetic 
peripheral neuropathy of the right leg, currently evaluated 
as 10 percent disabling.

7.  Entitlement to an increased initial rating for diabetic 
peripheral neuropathy of the left leg, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1960 to October 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that, during the pendency of this appeal, the 
veteran also perfected an appeal with regard to the issue of 
entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD).  In a May 2004 rating decision, the 
RO granted the veteran an initial rating of 100 percent for 
his service-connected PTSD.  As this is the maximum benefit 
available, this issue is no longer on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993). 

Service connection is also in effect for residuals, shell 
fragment wound to the right arm and shoulder, for which a 30 
percent evaluation is in effect ( a rating which was 
increased during the course of this appeal); and for diabetes 
mellitus, type II, for which a 20 percent rating is in 
effect.  These are not part of the current appeal.  A total 
rating based on individual unemployability had previously 
been granted by the VARO in April 2004.

In a decision in July 2005, the Board denied entitlement to 
service connection for a left knee disorder; the Board 
remanded the other remaining issues on appeal. 

Since that time, the VARO has awarded special monthly 
compensation on account of being housebound from November 13, 
2001, based on a single disability (PTSD) rated as 100 
percent disabling, and additional disability rated at 70 
percent.  Basic eligibility was also established for Chapter 
35 benefits.



FINDINGS OF FACT

1.  Applying the doctrine of reasonable doubt, the aggregate 
evidence confirms the initial presence of hearing loss 
disability at the time of the veteran's separation from 
service which is reasonably due to acoustic trauma in 
service, and with demonstrated consistent hearing loss since 
that time.

2.  The evidence including medical opinion does not attribute 
the veteran's now claimed tinnitus to service or to any 
disability of service origin.

3.  The veteran is not shown by current evidence or medical 
opinion to have a chronic right knee disorder of service 
origin.

4  The evidence of record reflects only that diabetic 
peripheral neuropathy of the right and left arms is 
manifested by decreased light touch and pinprick in a socking 
glove distribution, indicative of no more than mild 
involvement. 

5.  The evidence of record reflects only that diabetic 
peripheral neuropathy of the right and left legs is 
manifested by decreased light touch and pinprick in a socking 
glove distribution, indicative of no more than mild 
involvement.  





CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.02, 3.303, 3.307, 3.309, 3.385 
(2006). 

2.  Tinnitus was not incurred in or aggravated by service and 
is not due to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§  3.303, 3.310 (2006).

3.  A chronic right knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§  3.303 (2006).

4  The criteria for an increased initial rating for diabetic 
peripheral neuropathy of the right arm in excess of 10 
percent are not met.  38 U.S.C.A. §§ 1155, 7104; 38 C.F.R. 
§§ 3.326, 3.655, 4.1, 4.2, 4.6, 4.7, 4.120, 4.124a, Code 8515 
(2006).  

5.  The criteria for an increased initial rating for diabetic 
peripheral neuropathy of the left arm in excess of 10 percent 
are not met.  38 U.S.C.A. §§ 1155, 7104; 38 C.F.R. §§ 3.326, 
3.655, 4.1, 4.2, 4.6, 4.7, 4.120, 4.124a, Code 8515 (2006).  

6.  The criteria for an increased initial rating for diabetic 
peripheral neuropathy of the right leg in excess of 10 
percent are not met.  38 U.S.C.A. §§ 1155, 7104; 38 C.F.R. 
§§ 3.326, 3.655, 4.1, 4.2, 4.6, 4.7, 4.120, 4.124a, Code 8522 
(2006).  

7.  The criteria for an increased initial rating for diabetic 
peripheral neuropathy of the left leg in excess of 10 percent 
are not met.  38 U.S.C.A. §§ 1155, 7104; 38 C.F.R. §§ 3.326, 
3.655, 4.1, 4.2, 4.6, 4.7, 4.120, 4.124a, Code 8522 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notfy and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The veteran filed his current claim in August 2001.  The RO 
provided pre-adjudication VCAA notice by letter, dated in 
October 2001.  The veteran was notified of the receipt of 
some documents from one physician, and what additional 
evidence was needed to substantiate the claims of service 
connection.  The veteran was also notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  He was asked to submit any evidence that would 
include that in his possession.  The notice included the 
general effective date provision for the claims, that is, the 
date of receipt of the claims.

Several VA examinations were scheduled, for which the veteran 
did not appear (as discussed below), and thus the initial 
grant of service connection for the various peripheral 
neuopathical aspects of his diabetes mellitus, in a rating in 
June 2002, was based upon the evidence then of record in the 
absence of what might have been obtained pursuant to the 
scheduled examinations.  He was so informed with regard to 
each pending issue in the SOC of June 2002.

Upon appeal of the June 2002 RO decision, the veteran was 
issued a decision of the Board in July 2005, which remanded 
several issues and made reference to the Pelegrini decision.  
He was sent an evidence development letter by the RO in 
January 2006.  His claims were then readjudicated in an April 
2006 SSOC, which was accompanied by notification of the 
provisions of the Dingess decision.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification with regard to 
his increased rating claims was not furnished prior to the 
initial adjudication, any defect with respect to timing was 
harmless error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
the SSOC provided the veteran with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In April 2006, he indicated, "I have no other 
information or evidence to give VA to substantiate my 
claim."

With regard to all of the pending claims for service 
connection and increased initial ratings, the veteran was 
repeatedly scheduled to undergo a VA examination or for 
outpatient visits at which time evaluations could have been 
undertaken.  On several occasions he failed to appear as 
scheduled.  Individuals for whom medical examinations have 
been authorized and scheduled are required to report for such 
examinations.  See 38 C.F.R. § 3.326(a).  When a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
Examples of "good cause" include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655. 

On several occasions the veteran's attorney has written 
statements to assert that no examinations were required, 
because rating actions had indicated that certain 
disabilities were static and that no future examinations were 
necessary.  One such communication from the veteran's 
representative, dated in February 2002, called the scheduled 
VA examinations for February and March 2002 "arbitrary and 
capricious" and referred to the private medical evidence 
submitted by the veteran as being adequate.

In response to one such assertion, with regard to a VA 
examinations scheduled for 2002, the Board's remand of July 
2005 noted that the attorney was "quite mistaken in this 
matter and the veteran needed to be aware of the fact" under 
38 C.F.R. § 3.655.  This was included in the remand, of which 
both received copies.

The Board remanded the case in July 2005 for specific and 
clearly defined development of the evidence to include VA 
examinations on all appellate issues, for specific opinions 
and findings so that the case could be adjudicated.  To the 
extent available, the veteran's ongoing VA outpatient records 
were later obtained and added to the claims file.

After the VA had scheduled and notified the veteran of a 
variety of pertinent examinations, he failed to appear for 
any and did not provide bases for his lack of appearances.  
His attorney, in a written statement in April 2006, indicated 
that, while the VARO had scheduled the veteran for 
examinations in March 2002 (pursuant to the Board's remand); 
the rating decision of August 2005 had stated that no future 
examinations were scheduled (all with regard to issues not 
now on appeal); and accordingly, the scheduling of these 
examinations "was without merit". 

In this case, there is no evidence on file demonstrating that 
the veteran had "adequate reason" or "good cause" for 
failing to report to be examined when VA requested.  VA's 
duty to assist the veteran in the development of facts 
pertinent to his claim is not a "one-way street."  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  The Board finds that 
VA has properly discharged its duty to the veteran. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Pertinent Law, Factual Background, and Analysis

A.  Service Connection Claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for a neurological disorder 
(to include sensorineural hearing loss and tinnitus) may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected disorder, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability. 

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).




1.  Bilateral hearing loss and tinnitus

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

The failure to meet these criteria at the time of a veteran's 
separation from active service is not necessarily a bar to 
service connection for hearing loss disability.  A claimant 
"may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service." Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) 
(2003).

The service medical records (SMRs) show that, on the 
veteran's enlistment examination in December 1960, his 
bilateral hearing acuity was 15/15 on spoken and whispered 
voice test; no audometric examination was noted on that 
report.  However, in May 1962, it was clinically noted that 
an audiogram from December 1960 showed pure tone thresholds, 
in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
-10
0
LEFT
0
0
0
0
-10
-5

The SMRs show that, on the veteran's release from active 
service examination and on a re-enlistment examination, both 
done in December 1964, and his re-enlistment examination in 
October 1970, his bilateral hearing acuity was 15/15 on 
spoken and whispered voice test; no audometric examination 
was noted on either report.  He had no complaints or history 
of either hearing loss or tinnitus on any of the three 
examinations.  


Service records show that in at least October 1971 and March 
1973 he was given ear plugs.  

The SMRs show on the veteran's release from active duty 
examination in October 1973, an audiogram showed pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
30
5
10
30
60
55
LEFT
15
10
10
30
40
60

On an examination dated in November 1974, he was again shown 
to have bilateral hearing acuity of 15/15 on whispered voice 
test; no audometric examination was noted.

A VA outpatient report dated in November 2000 was to the 
effect that the veteran had been seen for a hearing 
evaluation.  He complained of progressive hearing loss, worse 
in the right ear, which had been first noticed a year before.  
He said he had had tinnitus in the left ear which began about 
a year ago but had more recently been noticed in both ears.  
He said he had had a perforation in his ear due to an 
explosion in service.  It was noted that he had a positive 
history for noise exposure in both the military (artillery) 
and occupationally (machinery).  The audiologist's report 
cited normal bilateral hearing through 1000 Hz, sloping to 
severe sensorineural hearing loss.  He had excellent word 
recognition.  It was noted that he was not eligible for VA 
hearing aids and was given information about benefits and 
self-purchased aids.  He had normal bilateral tympanometry 
and present acoustic reflexes except at 4000 Hz with negative 
decay.  He said he was being followed at the House Ear 
Institute, and declined further evaluation by VA.

An August 2001 letter from a private audiologist, W.H.S., 
M.D., at the House Ear Institute, states that the veteran was 
evaluated for hearing loss.  He had a 12-year history of 
service including 31/2 years in Vietnam, during which time he 
said he had developed hearing loss after tank firing.  The 
physician reported that the bilateral hearing loss was 
consistent with acoustic trauma due to noise exposure.  No 
current audiograms were submitted.  No comments were made 
regarding any complaints of tinnitus.  Based on the veteran's 
history, the physician opined that it was likely that the 
hearing loss was related to service.

Another private physician A.T.M., M.D., who had cared for him 
since December 1998, in a statement in November 2001, 
reported a variety of examination results.  With regard to 
the veteran's ears, there was no noted inflammation of the 
external canals and no notation of complaints or findings of 
tinnitus or hearing loss.

The Board's remand in 2005 asked that the veteran be afforded 
a VA examination appropriate to determining the nature and 
etiology of his current bilateral hearing disorder and 
tinnitus.  He did not appear for that examination.  

In addition, while additional clinical records were received 
from ongoing VA outpatient care, these did not specifically 
relate to hearing loss or tinnitus.

For purposes of equitable adjudication based on all available 
evidence, the Board would be more comfortable with having a 
current audiogram reflecting actual degrees of current 
hearing loss.  To that end, repeated attempts have been made 
without success to acquire a new audiometric examination to 
support such conclusions.  However, there is nothing in the 
record which would reasonably suggest that the hearing 
disability shown at separation has in any way diminished.

Thus, under pertinent regulations, based on the service 
records including the separation examination, a responsible 
grant may be made for service connection on the basis of the 
evidence now of record, albeit an actual subsequent rating of 
such disability may or may not require additional evidence 
absent an otherwise definitive idea as to the current state 
of his hearing disability.

As noted above, under 38 C.F.R. § 3.385, there are three 
alternative criteria for impaired hearing to be considered a 
disability for purposes of laws administered by VA, two of 
which are when at any of the conversational frequencies of 
500, 1000, 2000, 3000, or 4000 Hz, the threshold is 40 
decibels or greater; or when at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or more.  

In this regard, it is documented in the evidentiary record 
that, compared to entirely normal whispered (and/or spoken) 
hearing tests at entrance and for much of his time in 
service, after verified exposure to acoustic trauma in 
service, according to the final audiometric examination he 
underwent in service in 1973, the veteran demonstrated 
distinct bilateral hearing loss disability at the time of his 
separation from service, consistent with VA testing criteria 
(i.e., pure tone thresholds were 60 and 40 decibels, 
respectively, in his right and left ears at the 4000 Hz 
level).  Thus he fully met one of the criteria for hearing 
disability in both ears.  And with regard to his right ear, 
he met a second alternative criteria as well for defective 
hearing disability with pure tones of more than 26 at the 
500, 3000, and 4000 Hz levels.

Since then, the veteran has been identified by VA examiners 
as having a hearing disability based on audiometric studies, 
although the exact audiometric findings are not now of 
record.  And finally, both private and VA examiners have 
opined that the current hearing loss is consistent with and 
probably due to noise exposure, including in the military.  

As a result, the Board finds that the evidence is in relative 
equipoise; that a reasonable doubt is raised which must be 
resolved in the veteran's favor; and that service connection 
is in order for bilateral defective hearing disability as 
having been incurred in active military service.  The RO will 
determine the necessity of a VA examination to ascertain the 
disability rating to be assigned. 

On the other hand, there is no in-service evidence of any 
complaint or finding of tinnitus, nor was this mentioned 
until 1999 or so, some years after separation.  Post-service 
treatment records refer to his having been exposed to 
acoustic trauma both in and after service.  Finally, there is 
no opinion now in the file which associates the veteran's 
current tinnitus with either service or, on a secondary 
basis, with his service-connected hearing disability.  It is 
conceivable that such an opinion could have been forthcoming 
as part of the repeatedly requested development to include 
examinations and physician's opinions.  However, absent the 
veteran's cooperation in that regard, and without such a 
medical opinion, the Board is prevented from unilaterally 
rendering a medical judgment on its own; the evidence is not 
in approximate balance, and there is no reasonable doubt 
raised.  

The veteran is competent to describe the symptoms that he 
experiences in regard to tinnitus, which is by its nature 
primarily a subjective complaint.  Nonetheless, his 
statements alone are without significant probative value such 
as to associate the tinnitus either with service or service-
connected disability, as he has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Accordingly, the claim for service connection for tinnitus 
must be denied based on the record.  

2.  Right knee disorder

The SMRs indicate that the veteran strained his right medial 
collateral ligament in November 1972 while running.  There 
had been immediate swelling, and examination showed marked 
effusion, echymosis in the popliteal fossa, and mild 
ligmentous laxity.  X-Rays were negative.  It was felt that 
he had a possible medial collateral ligamentous strain, and a 
long-leg walking cast was applied.

A December 1972 SMR noted that he was 3 weeks post suspected 
medial collateral ligament strain.  The plaster cast around 
the right knee was removed.  Examination showed full range of 
motion from 0 to 190 degrees without effusion.  Cruciate and 
collateral ligaments were equal to normal, and the McMurray 
and Slocum signs were negative.  He was returned to light 
duty and given quadriceps exercises. 

In January 1973, he complained that his knee hurt when 
walking or climbing, but was starting to get better.  He was 
then lifting 30-pound weights.  Examination showed no 
effusion, and range of motion was full.  There was slight 
laxity of the medical collateral and anterior cruciate 
ligaments and 1" thigh atrophy demonstrated 6" above the 
joint line.  He was told to continue his exercises and light 
duty, and to return in a month.

A March 1973 SMR from the orthopedic clinic at Camp Pendleton 
reported that the veteran was three months post acute injury 
to the right knee.  The veteran reported his knee felt good.  
There was no swelling lifting 40 pounds, and examination 
showed no atrophy, no tenderness, and no effusion.  The 
cruciate and collateral ligaments were intact.  The veteran 
was returned to full duty.   No right knee problems were 
noted at the time of subsequent separation examinations.  

On his separation examination in October 1973, there were 
neither complaints nor positive clinical findings of any 
right knee disability.

The veteran filed his initial claim in 2001.  At that time he 
stated that he had injured his knee(s) in service in 1972, 
had knee pain in 1971 and had also had knee pain in 1979 
(exact date unclear).  The RO solicited outpatient reports 
from VA facilities, many of which were received for care 
starting in the 1990's.  These make no reference to right 
knee disability or complaints.

The veteran submitted a statement from a private physician, 
A.T.M., M.D., dated in November 2001, relating to a general 
evaluation of the veteran's health situation.  The physician 
had cared for him since December 1998.  Although there were 
references to other disabilities, findings with regard to his 
lower extremities were noted as normal, without calf 
tenderness or pedal edema.  Neurological findings included 
evidence of decreased light touch and pinprick in stocking 
glove distribution in the arms and legs (related to his 
peripheral neuropathy due to diabetes).  There were neither 
complaints nor clinical findings of a right knee disability.

Statements are of record from A.J.Z. M.D., dated in September 
2002 and May 2003, relating to an evaluation for right arm 
and shoulder problems.  There is no reference to a right knee 
problem, complaint or finding.




Additional statements are of record from physicians relating 
to his mental health issues, none of which mention a right 
knee complaint or disability.

A VA orthopedic examination was scheduled for his right knee, 
but the veteran's attorney declined his participation, in 
part stating that the private medical information was 
adequate basis for adjudication without additional VA 
examinations.

In the Board remand of July 2005, another VA orthopedic 
examination was requested to determine the nature of current 
right knee disability and for an opinion as to whether any 
current right knee problems were of service origin.  Such an 
examination was scheduled.  Again, the veteran's 
representative indicated that such an examination was 
unnecessary, and the veteran did not appear.

Additional ongoing VA outpatient treatment records were 
received, none of which related to any right knee disability.  
He was periodically evaluated for lower extremity complaints 
related to his diabetes, for which he was also undergoing a 
changing treatment regimen.

In correspondence in June 2006, the veteran stated that he 
had nothing further in the way of information or evidence to 
add to his claim.

In this case, with regard to a right knee disability, the 
SMRs show that he was briefly treated for a ligamentous 
strain for which casting was applied, and exercise 
instituted, and after which, he had no noted residuals in or 
at separation from service.  While he states that he has had 
right knee problems since service, this has not been 
identified in any of the submitted private or VA treatment 
records or evaluations.  Most important, the veteran has not 
appeared for any number of scheduled VA examinations to 
determine the nature of any right knee problems and an 
opinion as to whether they are in any way associable with 
service.  Any evidence or opinion that night have been 
forthcoming in that regard is accordingly not available.  He 
has also recently indicated that no further evidence is 
available or forthcoming.

Otherwise, there is nothing in the evidentiary record (a 
record which the veteran and his attorney aver is complete), 
including any competent nexus opinion, to show that he 
exhibits a current right knee problem, or even if he does, 
that it is in any way associated with service.  And, while he 
may provide his own observations, he is not qualified to 
render a medical opinion as to diagnosis or causation.  See 
Espiritu, supra. 

The Board has no option but to deny his claim in that regard.  
See also 38 C.F.R. §§ 3.326(a), 3.655 (2006); Connelly v. 
Derwinski, 1 Vet. App. 566 (1991).

B.  Increased Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignments.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).


38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Diabetic peripheral neuropathy of the right and left arm,
and right and left leg

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (2006).  Complete paralysis of the 
median nerve produces inclination of the hand to the ulnar 
side with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, and the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation of the hand with the 
absence of flexion of the index finger, feeble flexion of the 
middle finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8515 (2006).

Disability ratings for diseases of the peripheral nerves 
under DC 8515 are based on relative loss of function of the 
involved extremity with attention to the site and character 
of the injury, the relative impairment of motor function, 
trophic changes, or sensory disturbances.  See 38 C.F.R. § 
4.120.  Under DC 8515, a 10 percent disability rating is 
warranted for the major upper extremity for mild incomplete 
paralysis of the median nerve, a 30 percent disability rating 
is warranted for the major upper extremity for moderate 
incomplete paralysis of the median nerve, a 50 percent 
disability rating is warranted for the major upper extremity 
for severe incomplete paralysis of the median nerve, and a 70 
percent disability rating is warranted for the major upper 
extremity for complete paralysis of the median nerve.  
Because the veteran is right- hand dominant, his disorder is 
rated as impairment of the major upper extremity.  38 C.F.R. 
§ 4.69 (2006).

Peripheral neuropathy is not specifically listed in the 
rating schedule; therefore, it is rated analogous to a 
disability in which not only the functions affected, but 
anatomical localization and symptoms, are closely related.  
38 C.F.R. § 4.20.  Diagnostic Code 8522 addresses the 
superficial peroneal nerve, which relates to eversion of the 
foot.  Under DC 8522, a zero percent evaluation may be 
assigned for mild incomplete paralysis of the 
musculocutaneous nerve.  A 10 percent evaluation requires 
moderate incomplete paralysis.  A 20 percent evaluation 
requires severe incomplete paralysis, and a 30 percent rating 
requires complete paralysis with eversion of the foot 
weakened.  Id.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Note preceding Diagnostic Code 8515.

Under DC 8522, incomplete paralysis of the superficial 
peroneal warrants a zero percent rating for mild paralysis, a 
10 percent rating for moderate paralysis and a 20 percent 
rating for severe paralysis.  38 C.F.R. § 4.124a, DC 8522 
(2006).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just". 38 C.F.R. § 4.6.  It also should 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

A November 2001 private treatment note from A.T.M., M.D., 
reflected a diagnosis of diabetic peripheral neuropathy and 
noted that there was evidence of decreased light touch and 
pinprick in a stocking glove distribution in the arms and 
legs. 

The RO determined that additional evidence was necessary with 
regard to these claims, and VA examinations were scheduled 
for March 2002.  The veteran's attorney informed the RO that 
the veteran would not appear for such examinations because 
they were not necessary to adjudicate his claims.  The 
veteran's representative was informed in the earlier Board 
remand that he was quite mistaken in this matter, and that 
the veteran should be made aware of this fact.  As discussed 
in detail in the prior Board remand, it was the Board's 
determination that the veteran's claims could not be properly 
adjudicated without current VA examinations assessing the 
disabilities at issue.

The Board's previous remand was to the effect that the 
veteran should be afforded a VA examination appropriate to 
determining the current level of disability associated with 
the veteran's diabetic peripheral neuropathy of the 
extremities.  The examiner was to be asked to identify any 
neurological findings related to the service-connected 
disabilities and fully describe the extent and severity of 
those symptoms.  The claims folder and a separate copy of the 
remand were to be made available to the examiner for review.  
Supporting rationale was requested in conjunction with the 
opinion.

As noted above, on repeated occasions, including before and 
since the Board remanded for development, the veteran has not 
appeared either for scheduled VA clinical visits or specially 
scheduled VA examinations to evaluate his peripheral 
neuropathy problems due to his diabetes.  His attorney has 
said that he would not so report, and the veteran has 
recently indicated in writing that he has nothing further in 
the way of evidence to submit with regard to his claims.




The veteran submitted private clinical evaluations with 
regard to other disabilities, but not his peripheral 
neuropathy.  VA outpatient treatment records show care for a 
variety of complaints including regulation of his diabetic 
medications.  

Any findings relating to his peripheral neuropathy have shown 
no abnormalities of the feet, and pedal pulses and sensation 
tested with a monofilament was intact. 

These aggregate clinical findings are reflective of mild 
impairment, at most.

The 10 percent ratings in effect for each extremity are the 
minimum ratings assignable under pertinent code provisions 
and the private and VA treatment records are not otherwise 
adequate to afford a basis for determining whether higher 
evaluations are appropriately assignable at this time.  
Without his cooperation and additional clinical data, the 
evidence is not available to assign higher ratings either on 
a graduated basis under Fenderson or otherwise, the evidence 
is not in equipoise, and a reasonable doubt is not raised.  
The claims for increased ratings must, as a matter of law, be 
denied. 

In the matter at hand, as discussed above, the veteran was 
repeatedly scheduled to undergo VA examination or for 
outpatient visits at which time evaluations could have been 
undertaken.  On several occasions he failed to appear as 
scheduled.  Individuals for whom medical examinations have 
been authorized and scheduled are required to report for such 
examinations.  See 38 C.F.R. § 3.326(a).  When a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
Examples of "good cause" include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655.  None of 
those bases has been provided.  

All of the medical evidence in the record, especially the 
data and reports from the three VA examinations, appears more 
consistent with a finding for a 10 percent rating for mild to 
no more than moderate paralysis of the superficial peroneal 
with the left and right leg (ankle and foot) because of 
mildly impaired sensations and slight weakness, rather than 
any characterization of this evidence as showing severe 
symptomatology and a higher rating.  See 38 C.F.R. § 4.124a, 
DC 8522.  The competent and objective medical evidence 
preponderates against a finding that the veteran's service-
connected left and right legs warrant ratings in excess of 
the currently assigned 10 percent evaluation, each.  
Similarly the findings of a stocking shaped sensory change in 
both right and leg arms is not reflective of more than mild 
impairment, at most, under any pertinent codes including 
8515.  Moreover, the evidence is not so evenly balanced as to 
allow for the application of the reasonable doubt doctrine.  
As more significant incomplete paralysis is not shown, a 
higher evaluation for neurological impairments are not shown.

There is also insufficient evidence to address the issues of 
whether further staging is warranted absent medical evidence 
in that regard.  See Fenderson, supra. 

Finally, the Board must note that the veteran has a 100 
percent rating for PTSD plus several other service-connected 
disabilities.  It is unclear the extent to which he himself 
refused or was unfortunately and inappropriately persuaded by 
his representative not to appear for examinations.  Great 
care has been repeatedly taken in this case to inform the 
veteran as to why examinations are necessary, particularly 
with regard to certain issues identified above, without which 
additional information the case could not be other than 
denied.  However, given the veteran's severe disabilities and 
the potential negative impact of his attorney's advice in 
this regard, the Board is reluctant to summarily dismiss the 
claim solely due to his lack of further cooperation, which 
does not appear to be forthcoming.  Suffice it to say that he 
certainly would have been benefited by having appeared for an 
examination, but, not having done so, he can be rated only 
according to the evidence at hand. 

The Board has chosen in this regard to resolve the case from 
the point of the substantive merits so that the veteran may 
perhaps benefit from knowing what is now of record compared 
to what is required, and thus what may be suitable in the way 
of evidence in his behalf for re-evaluations in the future, 
should he wish to submit additional evidence as to any 
changes in his condition(s). 




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.

Service connection for a right knee disability is denied.

Entitlement to initial increased evaluations for peripheral 
neuropathy of the right and left upper extremities, and right 
and left lower extremities, in excess of 10 percent each, is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


